DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the supporting being member" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 27-43 are replete with instances of earlier filed claims being combined with the OR operator creating confusion as to what is included in the claims. For example, claim 33 is a combination of previously filed claims 9 and 10. However, the claim recites the limitations of previously filed claim 9 OR the limitations of previously filed claim 10: wherein the connecting member is configured operatively to be located below the seat when in the retracted position (claim 9), or which further includes a waste frame configured for attachment of a waste receiving container thereto (claim 10). Therefore, the claim does not positively recite both claim 9 and 10, but instead lists the features in the alternative (OR). Claim 34 depends from claim 33 and recites wherein the waste frame forms part of, is connected to or is fitted 
Claim 38 is unclear and confusing because the claim does not make clear whether or not the seat is positively recited. The claim recites “the seat arrangement according to claim 26, which does not include the seat of the wheelchair, and wherein the seat arrangement is configured to be fitted to the seat by mounting at least the base to the seat.” This appears to be a recitation that the seat and base are not integral. However, the claim language does not make this clear. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-31, 33, 36, 38-42 and 44 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen (US Pub. No. 2004/0227331).
	Regarding claim 26, Chen discloses A seat arrangement for a wheelchair, the seat arrangement including: a base which forms part of, or which is fixedly mounted or fixedly mountable, to a seat of the wheelchair, the seat being provided with or defining a seat opening; a connecting member which is slidably mounted or slidably mountable to the base, the connecting member being displaceable relative to the base between a retracted position and an extended position; and a supporting member which is pivotably connected or pivotably connectable to the connecting member, the supporting member being shaped and dimensioned substantially so as to mate with the seat opening, and the supporting being member further being pivotable between an open position and a closed position, wherein the connecting member and the supporting member are configured such that, with the connecting member operatively mounted to the base and the supporting member connected to the connecting member, when the connecting member is in the retracted position and the supporting member is in the closed position, the supporting member substantially mates with the seat opening such that the seat and the supporting member together define a sitting surface substantially concealing the seat opening, and when the supporting member is in the open position, the seat opening is at least partially exposed, thereby operatively permitting waste matter to pass through the seat opening (at least figs 1, 2, 17-19 and annotated figs below).

    PNG
    media_image1.png
    674
    720
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    558
    634
    media_image2.png
    Greyscale

	Regarding claim 27, Chen discloses wherein the supporting member and/or the connecting member is provided with a handle or strap to facilitate displacement of the supporting member and the connecting member relative to the base (at least 27 of fig 19 above).
	Regarding claim 28, Chen discloses wherein the handle or strap is located such that it protrudes past a front of the seat when the connecting member is in the retracted position (at least fig 2).
	Regarding claim 29, Chen discloses wherein the supporting member is complementally shaped to the seat such that, in use, when the supporting member is in the closed position and the connecting member is in the retracted position, the supporting member fits snugly into the seat opening (at least fig 1).
	Regarding claim 30, Chen discloses wherein the base includes a pair of mounting brackets or a pair of rails mounted or mountable to a bottom of the seat (at least 21, 22 of fig 17).

	Regarding claim 33, Chen discloses wherein the connecting member is configured operatively to be located below the seat when in the retracted position (at least fig 1 in view of fig 17), or which further includes a waste frame configured for attachment of a waste receiving container thereto.
	Regarding claim 36, Chen discloses wherein the supporting member is pivotably connected to an operative front portion of the connecting member by way of a hinge or hinge arrangement, or wherein the supporting member is configured such that, when in the closed position, a length of the supporting member is generally parallel to or disposed in a sitting plane, and a top surface of the supporting member is substantially flush with a top surface of the seat, thereby defining the sitting surface (at least fig 1).
	 Regarding claim 38, Chen discloses which does not include the seat of the wheelchair, and wherein the seat arrangement is configured to be fitted to the seat by mounting at least the base to the seat (figs of Chen inasmuch as is the case in the instant application in view of indefiniteness noted above).
	Regarding claim 39, Chen discloses which includes the seat (at least figs of Chen inasmuch as is the case in the instant application in view of indefiniteness noted above).
	Regarding claim 40, Chen discloses A wheelchair which includes the seat arrangement according to claim 26 (at least fig 1 of Chen and discussion of claims above).
	Regarding claims 41 and 42, Chen discloses A method of retrofitting a wheelchair, the method including the steps of: providing a wheelchair; providing the seat arrangement according to claim 26; 
	Regarding claim 44, Chen discloses A seat arrangement for a wheelchair, the seat arrangement including a seat and a complemental supporting member, wherein the supporting member is slidably and pivotably displaceable relative to the seat between a closed position, in which the supporting member substantially mates with the seat in complemental fashion to define a sitting surface, and an open position, in which a seat opening is defined or exposed between the seat and the supporting member, thereby operatively to provide a toilet facility for a wheelchair user (see at least discussion of claims above).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as discussed above and further in view of Kavaloski (US Pat. No. 4,266,305).
Regarding claim 32, Chen discloses the invention except for specifically pointing out wherein relative sliding motion between the connecting member and the base is provided or facilitated by a ball bearing arrangement. However, Kavaloski discloses a wheelchair with a sliding seat arrangement for use with toileting comprising relative sliding motion between the connecting member and the base is provided or facilitated by a ball bearing arrangement (figs 1, 2, 5 and col 5, lines 3-7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the ball bearing technique of Kavaloski with the relative sliding motion between the connecting member and the base as in Chen to provide wherein relative sliding motion between the connecting member and the base is provided or facilitated by a ball bearing arrangement, since it would have provided a reliable, low-friction sliding arrangement to provide ease of use for the operator.
Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as discussed above and further in view of Williams (US Pub. No. 2011/0277230).
Regarding claims 34 and 35, Chen discloses the invention except for wherein the waste frame forms part of, is connected to or is fitted to the connecting member, or wherein the waste frame defines .
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as discussed above.
Regarding claim 43, Chen discloses the invention except for specifically pointing out A method of retrofitting a wheelchair, the method including the steps of: providing a wheelchair; and replacing a seat of the wheelchair with the seat arrangement according to claim 39. However, Chen discloses all the features of the wheelchair of claims 26 and 39. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the technique of retrofitting a wheelchair by replacing a seat of a wheelchair with the seat arrangement according to claim 39, since the seat arrangement of Chen is on a base frame as with the instant application and would be easily retrofitted onto a wheelchair with a standard seating arrangement to provide a wheelchair retrofit that allows toileting as in Chen. Again, please note that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose wheelchairs and other seating arrangements with toileting access features that teach aspects of the claimed invention and, therefore, may be of interest to Applicant. Regarding claims 36 and 37, positive recitation of the features of wherein the supporting member is pivotably connected to an operative front portion of the connecting member by way of a hinge or hinge arrangement and wherein the supporting member is configured such that, when in the open position, the length of the supporting member extends at an obtuse angle relative to the sitting plane, and a free end of the supporting member faces away from the seat appears to teach over the prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/               Primary Examiner, Art Unit 3618